ACCEPTED
                                                                                                           03-13-00498-CV
                                                                                                                   5045082
                                                                                                THIRD COURT OF APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                                      4/27/2015 2:00:01 PM
                                                                                                         JEFFREY D. KYLE
                                                                                                                    CLERK



D. Todd Smith, Shareholder
todd@appealsplus.com                                                                  FILED IN
Board Certified—Civil Appellate Law                                            3rd COURT OF APPEALS
Texas Board of Legal Specialization                                                AUSTIN, TEXAS
                                                                               4/27/2015 2:00:01 PM
                                                                                 JEFFREY D. KYLE
                                                                                       Clerk

                                           April 27, 2015

 Jeffrey D. Kyle, Clerk
 THIRD COURT OF APPEALS
 Price Daniel, Sr. Building
 209 W. 14th St., Room 101
 Austin, Texas 78701

         Re:      No. 03-13-00498-CV in the Third Court of Appeals, Austin, Texas;
                  Ronnie Lawson & Leah Lawson v. Benjamin Keene, Kristi Keene,
                  Gretchen Gayle Gullekson, Dayna Marie Twyman & KWI-8, L.L.C.
                  d/b/a Keller Williams Realty

 Dear Mr. Kyle:

       This letter acknowledges receipt of your April 23, 2015 notice advising that
 the above-referenced case has been scheduled for oral argument at 1:30 p.m. on
 May 20, 2015 before a panel consisting of Justices Puryear, Pemberton, and Field.
 The undersigned counsel will attend and present argument for the appellees.

       As always, we appreciate your attention to this matter. If you have any
 questions, please do not hesitate to call.

                                                        Very truly yours,



                                                        D. Todd Smith

 DTS/slk

 cc:     Don Cruse


  1250 Capital of Texas Highway South | Three Cielo Center, Suite 601 | Austin, TX 78746 | 512.439.3230